DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 06/03/22 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-10, the closest prior art discloses an electronic device as generally recited in independent claim 1 (see for example previous claim 21 rejection as for the limitations common to claims 1 and previous 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device comprising: a substrate; a first metallization level having a first dielectric layer and, a first metal layer, the first dielectric layer on a side of the substrate, and the first metal layer on the first dielectric layer; a second metallization level having a second dielectric layer and, a second metal layer, the second dielectric layer on the first dielectric layer and the first metal layer, and the second metal layer on the second dielectric layer; a first plate in the first metal layer; a second plate in the second metal layer, the second plate spaced apart from the first plate to form a capacitor; and a winding in one of the first or second metal layers, the winding coupled to one of the first or second plates in a resonant circuit.
Re claims 11-16, the closest prior art discloses an electronic device as generally recited in independent claim 11 (see for example previous claim 21 rejection as for the limitations common to claims 11 and previous 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device comprising: a package structure; a first die having: a substrate; a first metallization level having a first dielectric layer and, a first metal layer, the first dielectric layer on a side of the substrate, and the first metal layer on the first dielectric layer; a second metallization level having a second dielectric layer and, a second metal layer, the second dielectric layer on the first dielectric layer and the first metal layer, and the second metal layer on the second dielectric layer; a first plate in the first metal layer; a second plate in the second metal layer, the second plate spaced apart from the first plate to form a capacitor; and a winding in one of the first or second metal layers, the winding coupled to one of the first or second plates in a resonant circuit; the first die enclosed in the package structure; a second die coupled to the resonant circuit, the second die enclosed in the package structure; a third die coupled to the resonant circuit, the third die enclosed in the package structure; a first lead coupled to the resonant circuit, a portion of the first lead extending out of the package structure; and a second lead coupled to the resonant circuit, a portion of the second lead extending out of the package structure.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899